Carpinello, J.
(concurring in part and dissenting in part). We agree with the majority’s conclusion that defendant’s convictions should be affirmed; however, we are of the opinion that the imposition of consecutive sentences aggregating 15 to 30 years for these convictions is harsh and excessive (see, e.g., People v Mitchell, 229 AD2d 956, 957, lv denied 88 NY2d 1070). Accordingly, we respectfully dissent on this narrow issue.
While County Court was clearly authorized to impose consecutive sentences, and, while the sale of any drugs is totally unacceptable and should not be tolerated in our communities, we are convinced that the imposition of concurrent sentences of 7V2 to 15 years is a severe enough penalty not only to punish the conduct for which defendant was convicted but also to discourage others from similar activity. It is also consistent *763with sentences recently imposed on other second felony offenders convicted of two counts of criminal sale of a controlled substance in the third degree (see, e.g., People v Marsh, 248 AD2d 743; People v Wilson, 247 AD2d 267, lv denied 91 NY2d 946; People v Perez, 246 AD2d 335; People v Hillendale, 244 AD2d 911; People v Mitchell, supra; People v Coleman, 170 AD2d 756, lv denied 77 NY2d 993). For these reasons, we would modify the judgment of County Court to provide that defendant’s sentences run concurrently.
Peters, J., concurs. Ordered that the judgment is affirmed.